UNITED Case STATES     DISTRICT COURT Document 74 Filed 05/11/20 Page 1 of 1
                   1:19-cv-01640-LGS
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
 CHRISTOPHER HIRAM CANO,                                       :
                                                               :
                                              Plaintiff,       :
                                                               : 19 Civ. 1640 (LGS)
                            -against-                          :
                                                               :      ORDER
                                                               :
 CITY OF NEW YORK, et al.,                                     :
                                              Defendants. :
 ------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

       WHEREAS, on May 8, 2020, Defendants filed a letter motion to file their May 8, 2020,

status letter under seal (Dkt. No. 72), and a separate letting motion requesting a renewal of the

three-month stay in the case (Dkt. No. 73). It is hereby

       ORDERED that the May 8, 2020, status letter and letter motion at Dkt. No. 73 shall be

filed under seal. Only Christopher Hiram Cano, Nicolette Pellegrino, the City of New York, New

York City Health and Hospitals Corporation, Correctional Officers Chisolm, Santiago, Murray,

and Captains Robinson and Charles shall have access to Dkt. No. 73. It is further

       ORDERED that Defendants’ request to renew the stay for an additional three months is

GRANTED. The parties shall continue to submit a joint status letter every thirty days,

following the most recent May 8, 2020, status letter. The letters shall update the Court on (1) the

status of the ruling concerning the Notification of Fitness to Proceed, (2) Plaintiff’s scheduled

criminal court appearances, and other relevant matters. It is further

       ORDERED that if, at any point during the next three months, Plaintiff is deemed

mentally competent and fit to proceed by the state criminal court, Defendants shall immediately

inform the Court, with an explanation of why the stay should or should not be lifted.

       Defendants are directed to email if possible and mail a copy of this order to pro se

Plaintiff and to file proof of service by May 13, 2020.

       The Clerk of Court is respectfully directed to close the motions at Docket Nos. 72 and 73.

Dated: May 11, 2020
       New York, New York
